Title: To James Madison from William Pinkney, 24 December 1808
From: Pinkney, William
To: Madison, James



Sir,
London, Decr. 24, 1808.

I have had the Honour to receive, by the British Packet, your Letter of the 9th. & 10th. of last Month.
The Assurance, contained in the first of these Letters, of the President’s Approbation of the Manner in which my late Instructions were executed, affords me the most lively Satisfaction; and I beg you to accept my sincere Thanks for the kind and flattering Terms in which you have been so good as to communicate it.
Nothing has occurred here in our Affairs since the Date of my last, of which I now transmit a Duplicate.  I have the Honour to be, with the highest Consideration, Sir Your most obedient Humble Servant.

Wm: Pinkney

